Title: From Thomas Jefferson to Pierpont Edwards, 31 March 1791
From: Jefferson, Thomas
To: Edwards, Pierpont



Sir
Philadelphia Mar. 31. 1791.

The recess of Congress now permits me to resume the subject of my circular letter of Aug. 12. which had the double object of procuring from all the states 1. a statement of their proceedings as to British property, and 2. a complete collection of their laws to be deposited in my office for the use of the general government. As to the first I am to thank you for the papers and observations you have been so good as to furnish in your letter of Oct. 28. and also for the statute books relative to the 2d. object which you were so kind as to send. You mention your purpose of sending on another volume of the laws as revised in 1702. which I shall be glad to recieve, as also any others which may hereafter fall in your way, and contribute to complete our collection, a thing extremely to be desired. Whenever you will be so good as to notify me what these things have cost I will immediately remit a bank-post-note for your reimbursement. With my acknolegements for your attention to this subject be pleased to accept assurances of the esteem & respect with which I have the honor to be Sir Your most obedt & most humble servt,

Th: Jefferson

